Citation Nr: 1144992	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-38 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis of the hands.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for an eye disorder.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to January 1972 and from August 1976 to August 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2006 and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The June 2006 rating decision in part, denied the claims for service connection for tinnitus and blurry vision and confirmed and continued the previously denied claim of entitlement to service connection for a bipolar disorder with depression on the basis that no new and material evidence had been received to reopen the Veteran's claim.  The January 2008 rating decision, in part, confirmed and continued the previously denied claim of entitlement to service connection for arthritis of the hands on the basis that no new and material evidence had been received to reopen the Veteran's claim.  

In September 2011, the Veteran failed to appear for a hearing before a Veterans Law Judge.  As he has not requested that his hearing be rescheduled, his request is withdrawn.  38 C.F.R. § 20.1304 (2010).

The Board is cognizant of the recent decision of the U.S. Court of Appeals for Veterans Claims, Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, a diagnosis of major depressive disorder).  While the Veteran had been previously denied service connection for bipolar disorder with depression in a final decision, in light of Clemons, and based on the medical evidence of record which includes a diagnosis of PTSD, the Board has recharacterized the Veteran's claim as one for service connection for an acquired psychiatric disorder, to include PTSD. 

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, entitlement to service connection for tinnitus and entitlement to service connection for an eye disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for arthritis of the hands was denied in a June 2006 rating decision; the Veteran did not file a timely substantive appeal with this decision and it became final.

2.  The additional evidence received since June 2006 regarding the claimed arthritis of the hands disability is cumulative of the evidence already considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim. 

3.  In a final October 2002 rating decision, the RO denied entitlement to service connection for bipolar disorder.

4.  The evidence received since the October 2002 rating decision includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, to include PTSD, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The June 2006 rating decision that denied entitlement to service connection for arthritis of the hands is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2010).

2.  New and material evidence to reopen the Veteran's claim for service connection for arthritis of the hands has not been received.  38 C.F.R. § 3.156(a) (2010).

3.  The October 2002 rating decision that denied entitlement to service connection for bipolar disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2010).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claim to reopen the Veteran's claims for entitlement to service connection for an acquired psychiatric disorder, to include PTSD; the Board finds that all notification and development actions needed to fairly adjudicate this claim has been accomplished as to this issue.

Regarding the issue of whether new and material evidence has been presented to reopen the claim of entitlement to service connection for arthritis in the hands, the RO provided notice to the Veteran in an August 2007 letter, prior to the date of the issuance of the appealed January 2008 rating decision.  

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that, if a claimant seeks to reopen a claim that was previously denied, VA must notify the claimant of the evidence and information that is necessary to reopen the claim as well as the evidence and information necessary to establish the underlying claim for the benefit sought.  The notification letter must describe what evidence would be sufficient to substantiate the element or elements required to establish service connection that were found insufficient in the prior denial.

In the August 2007 letter, the Veteran was provided the new and material evidence standard that was applicable to the Veteran's application to reopen his claim for service connection for arthritis in the hands.  The letter set forth the reasons for the prior denial of this claim and the type of evidence that the Veteran would need to submit in order to successfully reopen his claim for service connection for arthritis in the hands.  His subsequent assistance in pursuing the appeal demonstrates actual knowledge of what is needed, and further notice or development is not indicated. 

The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the Veteran's available service treatment records, private treatment records and VA treatment records have been obtained.  All evidence constructively of record has been secured.  The Veteran has not identified any pertinent evidence that is outstanding.  Notably, in a claim to reopen the duty to assist by arranging for an examination or securing a medical opinion does not attach until the claim has been reopened.  Evidentiary development in this matter is complete to the extent possible.  

Additionally, the Board also notes that the Veteran has not raised a claim of clear and unmistakable error (CUE) in a final rating decision, pursuant to 38 C.F.R. § 3.105(a) (2010).  See Fugo v. Brown, 6 Vet. App. 40 (1993) and Damrel v. Brown, 6 Vet. App. 242 (1994) (emphasizing the pleading requirements for raising, and burden of proof for establishing, a CUE claim).

Also of record and considered in connection with the appeal are various written statements provided by the Veteran.  

The Board finds that no additional RO action to further develop the record on the claim for whether new and material evidence has been received to reopen the claim of entitlement to service connection for arthritis of the hands is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 


I.  Claims to Reopen

The Veteran sought to reopen his claim for service connection for arthritis in the hands and bipolar disorder in February 2006 and July 2007, respectively.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). 

A.  Arthritis of the hands.

The June 2006 rating decision denied service connection for arthritis of the hands on the basis that there was no medical evidence that the Veteran had been diagnosed with arthritis of the hands.

Evidence added to the claims file since the June 2006 RO decision includes statements from the Veteran and VA treatment records.

The additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  However, none of this evidence is "material" for purposes of reopening the claim for service connection for arthritis of the hands as the evidence fails to show that the Veteran has a current arthritis of the hands disability.  

While statements from the Veteran reflect his continued assertion that an arthritis of the hands disability was incurred in or aggravated by service, his assertions are essentially cumulative of others that were previously of record.  None of the new medical evidence contains any opinion that the Veteran has  current arthritis of the hands, and the Veteran has not presented, identified, or alluded to the existence of, any such opinion.

The Board notes that the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he observed and are within the realm of his personal knowledge, but he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, where, as here, the claim turns on a medical determination, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Based upon a comprehensive review of the record, the Board finds the evidence added to the claims file since the June 2006 rating decision is either cumulative or redundant of the evidence of record or does not raise a reasonable possibility of substantiating the claim, inasmuch as this evidence does not show a current arthritis of the hands disability, which was the basis for the prior denial.

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for arthritis of the hands has not been received.  As such, the requirements for reopening the claim are not met, and the prior denial of the claim for service connection for arthritis of the hands remains final.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 


B.  An acquired psychiatric disorder, to include PTSD.

The RO denied the Veteran's claims of entitlement to service connection for bipolar disorder in October 2002 on the basis that there was no evidence of a bipolar disorder, shown to be chronic, in service or continuous treatment for bipolar since separation from service. 

The Veteran did not appeal the October 2002 rating decision within a year, and it became final.  38 U.S.C.A. § 7105.

As noted above, the Veteran filed a claim to reopen this issue in February 2006.

Evidence received since the October 2002 rating decision includes the Veteran's written statements concerning his psychiatric condition and VA treatment records from his psychiatric care.  Specifically, in a March 2008 VA treatment note, the Veteran reported that he was molested twice by a family member when he was between the ages of 6 and 9.  Additionally, the Veteran reported that while in the military, he experienced some advances by a supervisor.

The evidence received since the October 2002 rating decision are "new," in the sense that this evidence is not merely duplicative of evidence of record at the time of that decision.  The Board also finds that this evidence is "material" for purposes of reopening.  Particularly, in light of the presumed credibility of the lay statements, the Veteran's contentions suggest the possibility of a nexus between his current psychiatric problems and his service, to include the possibility that a preexisting psychiatric disorder was aggravated by service.  The Board reiterates that, for purposes of reopening, the credibility of the evidence is presumed.  See Justus, 3 Vet. App. at 512-513. 

The Board finds that, when considered by itself or with evidence previously of record, the aforementioned evidence relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a psychiatric disability other than PTSD.  Therefore, the evidence is new and material.  As new and material evidence has been submitted, the claim for service connection for a psychiatric disability other than PTSD is reopened.   


ORDER

New and material evidence has not been received to reopen the claim for service connection for arthritis of the hands; the appeal is denied.

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD is reopened and the appeal is granted to that extent only. 


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, the Board notes that the Veteran reported that he had bipolar disorder prior to entering service as a result of being sexually molested as a child.  The Veteran has been diagnosed with depression, bipolar disorder and an August 2008 VA treatment note demonstrated a diagnosis of PTSD.  

As noted above, given the other psychiatric diagnoses of record, the Board finds that, consistent with the ruling in Clemons, the Veteran's appeal for service connection for psychiatric disability must be broadly construed to encompass both claims for service connection for an acquired psychiatric disorder, to include bipolar disorder and service connection for PTSD.

As the RO has not addressed the matter of service connection for PTSD, that matter is being remanded for RO consideration of the matter, in the first instance, to avoid any prejudice to the Veteran.  Moreover, further medical opinion that addresses the relationship, if any, between each diagnosed psychiatric disability and service would be helpful in resolving the expanded claim on appeal.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2010); McLendon, supra.

Additionally, as there is evidence that a psychiatric disorder preexisted service, the examiner should also provide an opinion as to whether any psychiatric disorder preexisted service and was aggravated beyond its natural progression during service.  See 38 U.S.C.A. § 1153 (West 2002) (providing that a preexisting disease or injury will be considered to have been aggravated by active service where there is an increase in disability during service absent a finding that the increase was due to the natural progress of the disease).  

Thus, the RO should schedule the Veteran for a VA examination to determine the nature, extent, and etiology of any current psychiatric disorder(s), to include whether any preexisting psychiatric disorder underwent a permanent worsening during service beyond its natural progression. 

Regarding the Veteran's claim for service connection for tinnitus, the Board notes that the Veteran contends that this disorder was incurred as a result of active service with exposure to loud cannons during his time as an Artillery Supervisor while at Fort Campbell in Kentucky.  VA audiological examinations in September 2002, July 2007 and August 2008 diagnosed the Veteran with tinnitus.  However, no etiology was given.  

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for tinnitus and that further medical examination and opinions in connection with this claim is warranted.  

Regarding the Veteran's claim for an eye disability, the Veteran's service treatment records note a current diagnosis of blurred vision, mild hypertension retinopathy and mild glaucoma.  Service treatment records also demonstrate that in August 1981, the Veteran reported lesions on his face that had "gotten into" both of his eyes.  In January 1989, the Veteran presented with complaints of burning in both of his eyes.

The Board notes that the Veteran has not been afforded a VA examination in order to determine the nature and etiology of his claimed eye disability.  

An examination is needed so that a medical professional can express an opinion based on a review of the record and consideration of a complete history as to whether there is a current eye disability related to service. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA psychiatric examination in order to determine the nature and etiology of any psychiatric disorder(s) which may be present.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any further indicated tests and studies (to include psychological studies, if warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should identify all current psychiatric disorder(s) found.  With respect to each psychiatric diagnosis, the VA examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder: (1) had its onset in or is otherwise related to the Veteran's period of active duty or (2) if a psychosis is diagnosed, the examiner should indicate whether it was manifested within one year after the Veteran's period of active duty.  

In rendering the requested opinion, the examiner should specifically address: (a) whether any psychiatric disorder, including any diagnosed bipolar disorder, clearly and unmistakably preexisted the Veteran's entrance into service; if so, (b) whether any such disorder, including any diagnosed bipolar disorder, clearly and unmistakably did not increase in severity in service beyond the natural progress of the condition (representing a permanent worsening of such disorder).    

If PTSD is diagnosed, the examiner should provide an opinion as to the stressor(s) supporting the diagnosis.  The examiner should explain how the diagnostic criteria are met, and comment upon the link between the current symptomatology and the Veteran's stressor(s).  It should be specifically stated whether it is as likely as not the claimed in-service harassment/assault caused or aggravated any current diagnosis of PTSD.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's testimony and contentions, the lay statements of record, his service personnel and treatment records, his post-service private and VA medical records. 

The examiner should set forth all examination findings, along with a complete rationale for any opinion reached, in a printed report.  

3.  The Veteran should be scheduled for a VA audiology examination for opinions as to whether there it is at least as likely as not (a 50 percent probability or greater) that he has tinnitus as a result of active service.  The examiner should solicit a detailed history of any symptoms or treatment during active service and of the continuation of any such symptoms after service.  Reasons and bases should be provided for all conclusions.

4.  The Veteran should be afforded a VA examination by a physician with appropriate expertise to determine the nature and etiology of any currently present eye disability.  The claims folders should be made available to and reviewed by the examiner. All necessary tests should be conducted.

Based on the examination results and the review of the claims folders, the examiner should provide an opinion as to whether the Veteran has an eye disability and if so, whether it is as likely as not (i.e., a 50 percent or better probability) that the disorder was present during the Veteran's active service or is etiologically related to his active service.  The rationale for each opinion expressed must be provided.  

5.  Following the completion of any additional development deemed to be required, re-adjudicate the claims.  If any of the claims remain denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


